Case: 21-50404     Document: 00516397406         Page: 1     Date Filed: 07/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                No. 21-50404                             July 18, 2022
                            consolidated with                           Lyle W. Cayce
                                No. 21-50417                                 Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Ivan Chavira-Montanez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:18-CR-265-1
                           USDC No. 4:20-CR-520-1


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Carlos Ivan Chavira-Montanez appeals his sentence for illegal reentry
   into the United States after having been ordered removed, in violation of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50404     Document: 00516397406         Page: 2     Date Filed: 07/18/2022




                                    No. 21-50404
                                  c/w No. 21-50417


   8 U.S.C. § 1326(a) and (b)(2), along with the revocation of the supervised
   release he was serving at the time of the offense. His sole argument on appeal
   challenges a condition of supervised release providing that if his probation
   officer determines that he poses a risk to another person, the officer may
   require him to notify that person of the risk. Because he does not address the
   validity of the revocation of his terms of supervised release or the sentences
   imposed upon revocation, he has abandoned any challenge to that judgment.
   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). The Government
   has filed an unopposed motion for summary affirmance, contending that this
   argument is foreclosed by our recent decision in United States v. Mejia-
   Banegas, 32 F.4th 450 (5th Cir. 2022).
          Chavira-Montanez argues that the district court erred in imposing the
   risk-notification condition because it constitutes an impermissible delegation
   of judicial authority. However, we recently rejected this same argument in
   Mejia-Banegas and found that the district court did not err, plainly or
   otherwise, by imposing the same condition. 32 F.4th at 451-52.
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion
   for summary affirmance is GRANTED, the Government’s alternative
   motion for an extension of time to file a brief is DENIED, and the judgments
   of the district court are AFFIRMED.




                                         2